UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                      No. 21-1331


In Re: CURTIS RILEY

                     Petitioner.



                 On Petition for Writ of Mandamus. (5:21-hc-02034-D)


Submitted: August 12, 2021                                  Decided: September 24, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Curtis Riley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Riley petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. The present record does not reveal undue delay in

the district court. Accordingly, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             2